rene

pjojosi20

je,

Case 1:19-cv-08597-GBD Document 24 Fil

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL RAILROAD PASSENGER

CORPORATION :
Plaintiff, :
ORDER

-against- :

. 19 Civ. 8597 (GBD)
CITY OF NEW YORK, :
Defendant. :
=—e eee eee ew we eee hw EE Ee ew ee eh x

GEORGE B. DANIELS, United States District Judge:

Defendant’s time to respond to Plaintiff's complaint is extended from October 7, 2020 to
January 5, 2021. The initial conference is adjourned from October 21, 2020 to January 19, 2021
at 9:45 am.

Dated: New York, New York

October 5, 2020
SO ORDERED.

Piscine 8B Donel
RG# B. DANIELS
United States District Judge

 
